[Cite as State v. Campbell, 2018-Ohio-3494.]
                                        Court of Appeals of Ohio

                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 105488



                                               STATE OF OHIO

                                                          PLAINTIFF-APPELLEE

                                                    vs.

                                    DEESHAWN T. CAMPBELL

                                                          DEFENDANT-APPELLANT




                                            JUDGMENT:
                                        APPLICATION DENIED



                             Cuyahoga County Court of Common Pleas
                          Case Nos. CR-16-606590-A and CR-16-607843-A
                                     Application for Reopening
                                       Motion No. 518566

        RELEASE DATE: August 28, 2018
FOR APPELLANT

Deeshawn Campbell, pro se
Inmate No. 692562
Mansfield Correctional Institution
P.O. Box 788
Mansfield, Ohio 44901


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
By: Gregory Ochocki
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




ANITA LASTER MAYS, P.J.:
          {¶1} Deeshawn T. Campbell has filed an application for reopening pursuant to App.R.

26(B).     Campbell is attempting to reopen the appellate judgment rendered in State v. Campbell,

8th Dist. Cuyahoga No. 105488, 2018-Ohio-681, that affirmed his pleas of guilty and sentences

of incarceration imposed in State v. Campbell, Cuyahoga C.P. Nos.                CR-16-606590 and

CR-16-607843. We decline to reopen Campbell’s appeal.

          {¶2} App.R. 26(B)(2)(b) requires that Campbell establish “a showing of good cause for

untimely filing if the application is filed more than 90 days after journalization of the appellate

judgment” that is subject to reopening. The Supreme Court of Ohio, with regard to the 90-day

deadline provided by App.R. 26(B)(2)(b), has established that

          [w]e now reject [the applicant’s] claims that those excuses gave good cause to
          miss the 90-day deadline in App.R. 26(B). * * * Consistent enforcement of the
          rule’s deadline by the appellate courts in Ohio protects on the one hand the state’s
          legitimate interest in the finality of its judgments and ensures on the other hand
          that any claims of ineffective assistance of appellate counsel are promptly
          examined and resolved.

          Ohio and other states “may erect reasonable procedural requirements for
          triggering the right to an adjudication,” Logan v. Zimmerman Brush Co. (1982),
          455 U.S. 422, 437, 102 S. Ct. 1148, 71 L. Ed. 2d 265, and that is what Ohio has
          done by creating a 90-day deadline for the filing of applications to reopen. * * *
          The 90-day requirement in the rule is “applicable to all appellants,” State v.
          Winstead (1996), 74 Ohio St. 3d 277, 278, 658 N.E.2d 722, and [the applicant]
          offers no sound reason why he — unlike so many other Ohio criminal defendants
          — could not comply with that fundamental aspect of the rule.

(Emphasis added.) State v. Gumm, 103 Ohio St. 3d 162, 2004-Ohio-4755, 814 N.E.2d 861, ¶ 7.

 See also State v. Lamar, 102 Ohio St. 3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey,

73 Ohio St. 3d 411, 653 N.E.2d 252 (1995); State v. Reddick, 72 Ohio St. 3d 88, 647 N.E.2d 784

(1995).
       {¶3} Herein, Campbell is attempting to reopen the appellate judgment that was

journalized on February 22, 2018. The application for reopening was not filed until June 15,

2018, more than 90 days after journalization of the appellate judgment in Campbell, supra.

       {¶4} In an attempt to argue good cause for the untimely filing of the application for

reopening, Campbell argues that issues arose with the prison mail system that prevented the

application from being filed within 90 days as required by App.R. 26(B)(2)(b). Specifically,

Campbell argues that the application for reopening was untimely filed due to the inactions of the

prison mail system. The Supreme Court of Ohio, however, has established that the failure of a

mail system to timely deliver an application for reopening does not constitute good cause. In

State v. Winstead, 74 Ohio St. 3d 277, 1996-Ohio-52, 658 N.E.2d 722, the court held “that a

courier’s delay in delivery is not ‘good cause’ for accepting an App.R. 26(B) application for

reopening that is untimely filed.” Id. at 278. Accord State v. Harris, 8th Dist. Cuyahoga No.

104329, 2018-Ohio-839.

       {¶5} Notwithstanding the failure of Campbell to establish good cause for the untimely

filing of his application for reopening, a review of his proposed assignments of error fails to

support his claim of ineffective assistance of appellate counsel. A sentence that is agreed to by

the defendant and the state and then imposed by the trial court may not be appealed. State v.

Glaze, 8th Dist. Cuyahoga No. 105519, 2018-Ohio-2184.

       {¶6} Finally, the claim that the trial court utilized and violated the “sentencing package

doctrine” lacks merit.   Herein, the record clearly demonstrates that the trial court imposed a

separate sentence on each count that Campbell entered a plea of guilty and then ordered the

sentences to run consecutive to each other. It must also be noted that Campbell waived any

defects with regard to the imposition of an aggregate term of incarceration of twenty-five years.
              MR. RADIGAN: Judge, I would just ask, too, as we put it all together at
       the end of this, that the Defendant waive any defect in the plea as outlined?

             THE COURT: You understand you’re waiving any defects in this plea?
       Do you understand that?

                 THE DEFENDANT: No. Explain it to me, please.

               THE COURT: What he’s saying is that because of the way they pled this
       to get a total of 25 years, you’re waiving any defect in the process of how they got
       there to get to the 25 years. You understand that?

                 THE DEFENDANT: Yes.

Tr. 152 - 153.

       {¶7}      Accordingly, the application for reopening is denied.




ANITA LASTER MAYS, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR, J., and
KATHLEEN ANN KEOUGH, J., CONCUR